In re Devon Production Company, L.P. (Successor to Pennzoil Exploration and Production Company); Mosbacher 1987 Corp.; Mosbacher Energy Company; Mosbacher, Emile Jr., Estate of; Mos-bacher USA, Inc.; Mosbacher, R. Bruce Executor of; Mendell Family Partnership, Ltd.;. — Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, No. 446,056; to the Court of Appeal, First Circuit, No. 2006 CA 0708.
Denied.
TRAYLOR, J., recused.
KNOLL, J., would grant.